DENIED and Opinion Filed August 26, 2019




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00797-CV

    IN RE GEARBOX SOFTWARE, LLC AND RANDALL PITCHFORD, II, Relators

                  Original proceeding from the 162nd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-18-19179

                              MEMORANDUM OPINION
                           Before Justices Bridges, Carlyle, and Osborne
                                    Opinion by Justice Carlyle
        Before the Court is relators’ petition for writ of mandamus in which they contend the trial

court abused its discretion by overruling numerous objections to requests for production of

documents and compelling production of certain documents. Entitlement to mandamus relief

requires relators to show both that the trial court has clearly abused its discretion and that relator

has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding). After reviewing the petition and the mandamus record, we conclude relators

have not shown they are entitled to the relief requested.

        Accordingly, we deny relators’ petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).


                                                     /Cory L. Carlyle/
                                                     CORY L. CARLYLE
190797F.P05                                          JUSTICE